DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on September 8, 2020 for application S/N 16/370,360. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1, 3-10, 12-17 and 19-20 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 16/370,360 was given at an examiner interview with Mr. Brett Kelly (Registration No. 79,498) on 10/28/2021.



Claim 1 (Amendment):
A method for data processing at a database server, comprising:
receiving, from a first data source, a first data set for a first set of user devices;
identifying, within the first set of user devices, a first subset of user devices characterized by a first set of attributes;
receiving, from a second data source different from the first data source, a second data set for a second set of user devices characterized by a second set of attributes;
identifying, for a reach analysis, a second subset of user devices that belong to the first subset of user devices and the second set of user devices;
identifying, for the reach analysis, a third subset of user devices that belong to the first set of user devices and the second set of user devices;
computing, by the database server and for the reach analysis, a reach index outside of the first data set received from the first data source based at least in part on a first ratio of a first number of user devices in the third subset to a second number of user devices in the first set of user devices or the second set of user devices but not the third subset of user devices and based at least in part on a second ratio of a third number of user devices in the second subset of user devices to the first number of user devices in the third subset, wherein the computing comprises:
determining, based at least in part on the first ratio, a Jaccard index of the first data set received from the first data source and the second data set received from the second data source; and
applying a binary entropy of information function to the determined Jaccard index, wherein the second ratio is applied to the binary entropy of information function; and
transmitting, to a user device, an indication of the reach index outside of the first data set based at least in part on a result of the reach analysis, wherein the reach index indicates a quantity of user devices outside of the first set of user devices targeted to join the first subset of user devices in the first set of user devices.

Claim 2, cancelled.

Claim 10 (Amendment):
	A method for data processing at a database server, comprising:
receiving, from a first data source, a first data set for a first set of user devices;
identifying, within the first set of user devices, a first subset of user devices from the first set of user devices characterized by a first set of attributes;
receiving, from a second data source different from the first data source, a second data set for a second set of user devices characterized by a second set of attributes;
identifying, for a reach analysis, a second subset of user devices that belong to the first subset of user devices and the second set of user devices;

computing, by the database server and for the reach analysis, a reach index within the first data set received from the first data source based at least in part on a ratio of a first number of user devices in the second subset to a second number of user devices in the third subset, wherein the computing comprises:
determining, based at least in part on the ratio, a Jaccard index of the second subset of user devices and the third subset of user devices; and applying a binary entropy of information function to the determined Jaccard index; and
transmitting, to a user device, an indication of the reach index within the first data set based at least in part on a result of the reach analysis, wherein the reach index indicates a quantity of user devices within the first set of user devices targeted to join the first subset of user devices in the first set of user devices.

	Claim 11, cancelled.

Claim 17 (Amendment):
An apparatus for data processing at a database server, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a first data source, a first data set for a first set of user devices; identify, within the first set of user devices, a first subset of user devices characterized by a first set of attributes;

identify, for a reach analysis, a second subset of user devices that belong to the first subset of user devices and the second set of user devices;
identify, for the reach analysis a third subset of user devices that belong to the first set of user devices and the second set of user devices;
compute, by the database server and for the reach analysis, a reach index outside of the first data set received from the first data source based at least in part on a first ratio of a first number of user devices in the third subset to a second number of user devices in the first set of user devices or the second set of user devices but not the third subset of user devices and based at least in part on a second ratio of a third number of user devices in the second subset of user devices to the first number of user devices in the third subset, wherein the instructions executable by the processor to cause the apparatus to compute the reach index outside of the first data set are further executable to cause the apparatus to: determine, based at least in part on the first ratio, a Jaccard index of the first data set received from the first data source and the second data set received from the second data source; and
apply a binary entropy of information function to the determined Jaccard index, wherein the second ratio is applied to the binary entropy of information function; 
 and transmit, to a user device, an indication of the reach index outside of the first data set based at least in part on a result of the reach analysis, wherein the reach index 

Claim 18, cancelled.

Allowable Subject Matter

Claims 1, 3-10, 12-17 and 19-20 submitted on September 8, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 1.
Halmstad and Dabbiru teach receiving first and second data set from different data sources, identifying sub-groups of user devices in data sets; and further computing ratios of number of total devices to two different subset of devices but the prior arts of record do not specifically suggest the combination of “determine, based at least in part on the first ratio, a Jaccard index of the first data set received from the first data source and the second data set received from the second data source; and apply a binary entropy of information function to the determined Jaccard index, wherein the second ratio is applied to the binary entropy of information function” with all the other limitations recited in the independent claim 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 10 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 10.
Halmstad and Dabbiru teach receiving first and second data set from different data sources, identifying sub-groups of user devices in data sets; and further computing ratios of number of total devices to two different subset of devices but the prior arts of record do not specifically suggest the combination of “determining, based at least in part on the ratio, a Jaccard index of the second subset of user devices and the third subset of user devices; and applying a binary entropy of information function to the determined Jaccard index” with all the other limitations recited in the independent claim 10.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claim 10 is allowed.  

Claim 17 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 17.
Halmstad and Dabbiru teach receiving first and second data set from different data sources, identifying sub-groups of user devices in data sets; and further computing ratios of number of total devices to two different subset of devices but the prior arts of record do not specifically suggest the combination of “determine, based at least in part on the first ratio, a Jaccard index of the first data set received from the first data source and the second data set received from the second data source; and
apply a binary entropy of information function to the determined Jaccard index, wherein the second ratio is applied to the binary entropy of information function” with all the other limitations recited in the independent claim 17.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claim 17 is allowed.  

The dependent claim 3-9, 12-16 and 19-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164